Citation Nr: 0024024	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 30, 1997, 
for assignment of a 30 percent rating for service-connected 
residuals of a crushed left foot with traumatic arthritis.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION


The veteran had active military service from June 1979 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1998, the RO denied a claim for an 
increased rating for residuals of a crushed left foot with 
traumatic arthritis, evaluated as 10 percent disabling.  The 
veteran appealed, and in a decision dated in November 1998, 
the Board increased the veteran's rating for his service-
connected residuals of a crushed left foot with traumatic 
arthritis from 10 to 30 percent.  In December 1998, the RO 
assigned an effective date of September 30, 1997 for the 
veteran's 30 percent rating.  In January 1999, a notice of 
disagreement was received as to the issue of entitlement to 
an earlier effective date for the 30 percent rating.  A 
statement of the case was issued in April 1999.  In April 
1999, a substantive appeal was received.

In his substantive appeal, received in April 1999, the 
veteran indicated that he desired a hearing before the Board 
in Washington, D.C.  The veteran subsequently withdrew his 
hearing request.

By rating decision in May 1999, the RO determined that clear 
and unmistakable error was not involved in a July 1983 rating 
decision.  It does not appear that a notice of disagreement 
was received to initiate an appeal from that determination.


FINDING OF FACT

It was not factually ascertainable prior to September 30, 
1997 that the criteria for entitlement to a 30 percent rating 
for residuals of a crushed left foot with traumatic arthritis 
had been met.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 30, 1997, for a 30 percent rating for service-
connected residuals of a crushed left foot with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.400, 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The RO has assigned an effective date of September 30, 1997, 
for a 30 percent rating for the veteran's service-connected 
left foot disability.  The veteran contends that an earlier 
date is warranted.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if a claim for an increase is received 
within 1 year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

A copy of a letter from the veteran to the President of the 
United States was received by VA in October 1997.  Although 
certain language in that letter appears to address the clear 
and unmistakable error claim noted in the introduction, other 
language suggested that the veteran was requesting an 
increased rating for his left foot disability.  Pursuant to 
the above cited law and regulation, the question becomes 
whether is was factually ascertainable within the one year 
period prior to October 1997 that the criteria for 30 percent 
rating were met.  See 38 C.F.R. § 3.400(o)(2).  

Looking to applicable rating criteria, the Board notes that 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma substantiated by X-ray findings is rated as for 
degenerative arthritis under Diagnostic Code 5003 of the 
rating schedule.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent will be 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, severe residuals of foot injuries 
warrant a 30 percent evaluation.  A 40 percent evaluation 
requires that the residuals be so severe as to result in 
actual loss of use of the foot.  Furthermore, additional 
ratings may be warranted based on functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

After reviewing the evidence in the claims file, the Board is 
unable to find that it was factually ascertainable that the 
veteran's service-connected residuals of a crushed left foot 
with traumatic arthritis was of such severity that it 
warranted a 30 percent rating at any time prior to September 
30, 1997.  In this regard, a medical report from the Mercer 
County Community Hospital (MCCH), dated September 30, 1997, 
shows that the veteran complained of pain in the left foot 
after running and gave a history of having fractured his left 
foot seventeen years before.  At that time, it was noted that 
the veteran had tenderness over the flexor tendon and had 
pain with flexion and extension of the left foot.  An X-ray 
of the left foot, performed in September 1997, revealed that 
the osseous structure of the foot was intact with no evidence 
of any fracture or dislocation.  The joint spaces were well 
preserved.  The veteran was diagnosed as having tendonitis of 
the left foot and was issued a sprain walker and medication.  
In its November 1998 decision, the Board considered the 
September 1997 report as well as a subsequent VA medical 
examination and determined that the criteria for a 30 percent 
rating had been met. 

However, the claims file does not contain any medical 
evidence showing that the disability picture during the 
period between October 1996 (one year prior to receipt of the 
communication construed as a request for an increased rating) 
and September 30, 1997, (the dated of the MCCH report) met 
the criteria for assignment of a 30 percent rating.  
Accordingly, the Board finds that it was not factually 
ascertainable prior to September 30, 1997, that the veteran's 
residuals of a crushed left foot with traumatic arthritis had 
increased in severity so as to meet the criteria for a 30 
percent rating.  Therefore, there is no basis for assignment 
of an effective date prior to September 30, 1997.  See 38 
C.F.R. § 3.400(o)(2).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

